Order filed January 22, 2020




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00967-CV
                                  ____________

                      RAHUL K. NATH M.D., Appellant

                                       V.

                 TEXAS CHILDREN'S HOSPITAL, Appellee


                   On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2006-10826

                                  ORDER

      The clerk’s record was filed December 17,2019. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the trial court’s final judgment signed
December 27, 2019..

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before January 29, 2020, containing the trial court’s final judgment
signed December 27, 2019.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Chief Justice Frost and Justices Christopher and Bourliot.